Fourth Court of Appeals
                                   San Antonio, Texas
                                           June 7, 2021

                                       No. 04-21-00212-CV

                        Earl HARPER & Southwest Capital Group, Inc.,
                                       Appellant

                                                 v.

                       CR-FED, LLC (aka Credito Real Business Capital),
                                        Appellee

                   From the 438th Judicial District Court, Bexar County, Texas
                                 Trial Court No. 2020CI23243
                           Honorable Laura Salinas, Judge Presiding


                                          ORDER
       The trial court clerk has filed a clerk’s record. However, the clerk’s record does not
comply with Texas Rule of Appellate Procedure 34.5(a), which lists the documents that must be
included in the clerk’s record “[u]nless the parties designate the filings in the appellate record by
agreement under Rule 34.2.” TEX. R. APP. P. 34.5. Rule 34.5(a) provides that in civil cases, the
documents to be included in the clerk’s record are the following:

       (1)     all pleadings on which the trial was held;
       (2)     the court’s docket sheet,
       (3)     the court’s charge and the jury’s verdict, or the court’s findings of
               fact and conclusions of law;
       (4)     the court’s judgment or other order that is being appealed;
       (5)     any request for findings of fact and conclusions of law, any post-
               judgment motion, and the court’s order on the motion;
       (6)     the notice of appeal;
       (7)     any formal bill of exception;
       (8)     any request for a reporter’s record, including any statement of
               points or issues under Texas Rule of Appellate Procedure 34.6(c);
       (9)     any request for preparation of the clerk’s record;
       (10)    a certified bill of costs including the cost of preparing the clerk’s
               record, showing credits for payments made; and
       (11)    any filing that a party designates to have included in the record.
       In this appeal, appellant appeals the trial court’s order denying his motion to dismiss
under the TCPA. However, the clerk’s record does not contain all pleadings relating to this order.
For example, the plaintiff’s live petition is not included in the clerk’s record.

       Therefore, we ORDER the trial court clerk to file a supplemental clerk’s record that
complies with Texas Rule of Appellate Procedure 34.5(a) on or before June 17, 2021.




                                                    _________________________________
                                                    Liza A. Rodriguez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 7th day of June, 2021.



                                                    ___________________________________
                                                    Michael A. Cruz,
                                                    Clerk of Court